Exhibit 10.1

November 13, 2012

Personal and Confidential

Lawrence P. Molloy

PetSmart, Inc.

19601 North 27th Avenue

Phoenix, Arizona 85027

Dear Chip:

This letter agreement (“Agreement”) sets forth the terms and conditions of the
package we are offering you to retain and reward your services until you leave
PetSmart. This offer will expire twenty one (21) calendar days from the letter
date above.

 

1. RESIGNATION. You agree that your last day as an executive officer of
PetSmart, Inc. and any of its affiliated entities (collectively the “Company” or
“PetSmart”) will be June 30, 2013 (the “Transition Date”). You also agree to
voluntarily resign from any position you may hold with the Company and its
affiliates and subsidiaries effective as of the close of business on March 31,
2014 (the “Separation Date”). You agree to sign a resignation letter
substantially in the form attached hereto as Exhibit D and Exhibit E
respectively, on each of the Transition Date and the Separation Date.

 

2. TRANSITION. In order to allow for an orderly transition of your duties, you
agree to continue your employment with the Company as Executive Vice President
and Chief Financial Officer through the Transition Date. During this period you
may choose to work from home on Fridays. After the Transition Date and through
the Separation Date (the “Transition Period”), you will continue your employment
with the Company as a special advisor to the Chief Executive Officer. Assigned
activities will be directed by the Chief Executive Officer and are expected to
include, among other things, providing input on required filings with the United
States Securities and Exchange Commission (the “SEC”) that are anticipated up
until the Separation Date. You will also provide guidance and transition
assistance as requested by the Company when the Company chooses to hire a new
Chief Financial Officer, which may occur at any time prior to the Separation
Date. Routine contacts and schedules during the Transition Period will be
mutually agreed upon between you and the Chief Executive Officer.

 

3. BENEFITS AND COMPENSATION. Except as otherwise provided in this Agreement,
you will continue to participate in the employee benefit plans maintained by the
Company during the remainder of your employment in accordance with the
applicable terms of each plan. You will cease to participate in such plans
effective with the Separation Date or such earlier date as provided in the
applicable employee benefit plan. In the event you terminate your employment
before the Transition Date or Separation Date, as applicable, the benefits,
compensation and other rights described below will terminate as of such earlier
termination date.

 

  A. Salary and Release Consideration. You will continue to receive a salary of
$45,833 per month ($550,000 annual rate) through the Transition Date and
thereafter will receive $40,833 per month ($490,000 annual rate) through the
Separation Date, less applicable tax withholding. In addition, as consideration
for signing the Second Release (as defined in Section 11) in connection with
your termination of employment with the Company on the Separation Date or your
last day of employment with the Company, if earlier, you will receive a payment
of $45,000, less applicable tax withholding (the “Release Consideration”),
within thirty (30) days after the Separation Date or your last day of employment
with the Company, if earlier; provided, however, that if the Second Release is
not signed by the Separation Date or is revoked thereafter in accordance with
its terms, you will forfeit the Release Consideration.



--------------------------------------------------------------------------------

Lawrence Molloy

November 13, 2012

Page 2

 

  B. 2012 and 2013 Participation in ESTIP. You will continue participation in
the Executive Short-Term Incentive Plan (“ESTIP”) through the Transition Date.
For the 2012 fiscal year, your current target award of 85% of your salary will
remain unchanged. For the 2013 fiscal year, your target award will be 85% of the
salary you earn through the Transition Date. You will not be eligible to
participate in the ESTIP with respect to the 2014 fiscal year.

 

  C. Stock Options and Performance Share Units. Your rights under any current
stock option and performance share unit agreements are governed by the terms of
the applicable agreements and related plan documents; provided, however, that
you will be entitled to receive a prorated portion of the performance share
units deemed earned by the Company’s Compensation Committee following the 2014
fiscal year-end under the award granted to you on March 14, 2012, based on the
number of months worked through the Separation Date as a percentage of
thirty-six (36) months.

You will not receive any new or additional long term equity-based awards for the
2013 and 2014 fiscal years.

 

  D. Vacation. You will continue to accrue vacation through the Transition Date
and you will be paid for all earned but unused vacation hours in accordance with
PetSmart’s standard policy within 30 days after the Transition Date, less
applicable tax withholding. No vacation will accrue after the Transition Date.

 

  E. SmartChoices Benefits Plan. The Company will continue to provide you with
health, life and disability insurance coverage pursuant to the SmartChoices
Benefits Plan through the Separation Date, subject to the terms and conditions
of such plan. Thereafter, you may continue or convert coverage to an individual
policy to the extent provided under the SmartChoices Benefits Plan and
applicable insurance policies. You will be solely responsible for paying the
cost of any such continued or converted coverage.



--------------------------------------------------------------------------------

Lawrence Molloy

November 13, 2012

Page 3

 

  F. Executive Benefit Programs. You will be able to continue to participate in
the Company’s executive benefit programs through the Transition Date. The
Company will pay to you, within thirty (30) calendar days after the Transition
Date, the dollar amount of any financial planning and related services included
as part of the Executive Choice Program based on participation for the full 2013
calendar year for which you were eligible to have been paid by the Company and
for which you have not already been paid as of the Transition Date. In addition,
you will be eligible for the yearly medical examination under the Executive
Physical Program through the Transition Date and may schedule such examination
at any date prior to the Transition Date.

 

  G. Other Compensation. Except as expressly provided in this Agreement, you
will not receive from the Company and agree you are not entitled to any
additional compensation (including but not limited to salary, fees, vacation,
bonuses, stock, stock options, performance share units, or restricted stock),
severance or benefits (including but not limited to any car allowance or long
distance telephone fees) after the Separation Date except those that are
inalienable under applicable law (such as any vested account balance under the
SaveSmart 401(k) Plan and COBRA continuation coverage under applicable group
health plans). In addition, any amounts you contributed under the Employee Stock
Purchase Plan and any vested account balance under the Deferred Compensation
Plan will be returned or distributed to you pursuant to the respective plan
documents.

 

4. COOPERATION WITH COMPANY. In exchange for the consideration afforded by this
Agreement, you agree you will cooperate with the Company on all business or
legal matters as to which the Company may request assistance.

 

5. INSIDER TRADING POLICY. You acknowledge and agree you continue to be bound by
the PetSmart Insider Trading Policy and the laws, rules and regulations of the
SEC. If you currently, or at the Separation Date, are subject to limitations on
your ability to buy or sell Company stock or have otherwise been notified by the
appropriate legal counsel of the Company that you are prohibited from buying or
selling Company stock, the Company strongly recommends you continue to abide by
your obligations in these areas. Should you have any questions with regard to
your obligations please refer to the Insider Trading Policy available at
www.petm.com.

 

6. EXPENSE REIMBURSEMENTS. You agree to submit your final documented expense
reimbursement statement reflecting all business expenses you have incurred
within ten (10) business days after the Separation Date or such earlier date on
which your employment with the Company ends.

 

7.

RETURN OF COMPANY PROPERTY. On or before the Separation Date, you shall return
to the Company all Company documents (all originals and all copies thereof,



--------------------------------------------------------------------------------

Lawrence Molloy

November 13, 2012

Page 4

 

  whether in paper, hard copy, computer files or other electronic form) and
other Company property you have had in your possession at any time including,
but not limited to, Company files, emails, email attachments, notes, drawings,
records, business plans and forecasts, financial information, customer
information, specifications, training materials, personnel information, sales
and marketing information, computer-recorded information, tangible property
(including, but not limited to, credit cards, laptops, entry cards,
identification badges and keys) and any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). You may retain your Company issued cell phone and iPAD
at no cost; however, you will be responsible for obtaining a new service
provider at your own expense within thirty (30) days of the Separation Date or
such earlier date on which your employment with the Company ends.

 

8. PROPRIETARY INFORMATION AND NON-COMPETITION. You acknowledge your continuing
obligations under and agree to be bound by the Confidentiality Agreement
attached hereto as Exhibit A. You also acknowledge your continuing obligations
under the Agreement not to Compete and Non-Solicitation Agreement that you
executed in connection with your initial hire, and also agree to be bound by the
Non-Compete and Non-Solicitation Agreement attached hereto as Exhibit B. You
further agree that in your position at PetSmart you have been given
confidential, proprietary, and trade secret information and that acceptance of a
position with a competitor of PetSmart will inevitably result in disclosure of
PetSmart confidential and proprietary information.

You agree not to use or disclose any confidential or proprietary information of
the Company without prior written authorization from a duly authorized officer
of the Company except as may be required by law or in any judicial process. You
further agree until eighteen (18) months from the Separation Date, you will not
directly or indirectly, aid, assist, participate in, consult with, render
services for, accept a position with, become employed by, or otherwise enter
into any relationship with any PetSmart Competitor.

“PetSmart Competitor” is defined to mean any entity engaged in whole or in part
in the pet retail or pet services industry that: (i) if it is primarily engaged
in the pet retail or pet services industry, has annual gross revenue related to
pets, pet retail or pet services (collectively, “Pet-related Revenue”) of at
least $100 million (including, but not limited to Petco, Pet Supplies Plus, Pet
Supermarket, Pet Food Express, Pet Valu (Canada), Super Pet (Canada) Petland (US
and Canada)); or (ii) if it is not primarily engaged in the pet retail or pet
services industry, its annual Pet-related Revenue equals or exceeds 20% of its
total annual revenue as measured by Generally Accepted Accounting Principles. In
addition, notwithstanding the foregoing, “PetSmart Competitor” shall also mean
WalMart and Target.

 

9.

REFERENCE/NON-DISPARAGEMENT. You agree you will not disparage the Company or its
officers, associates, or affiliates, any projects or assignments you worked on
or performed during your tenure with the Company, or matters that have come
within your knowledge as a result of your position with the Company. You and the
Company mutually acknowledge that it would be difficult to ascertain the exact
amount of damages



--------------------------------------------------------------------------------

Lawrence Molloy

November 13, 2012

Page 5

 

  incurred by the Company in the event of any breach of the non-disparagement
provision contained herein by you, and that, in addition to all other remedies
provided elsewhere in this Agreement or by law, the Company will be entitled to
recover from you, as liquidated damages, the sum of one hundred and fifty
thousand dollars ($150,000) for each proven breach of the non-disparagement
provision contained herein. It is agreed that this sum represents a reasonable
estimate of the damages that would accrue to the Company. Nothing in this
paragraph prohibits your cooperation in any investigation by any government
agency.

 

10. [RESERVED].

 

11. RELEASE. In exchange for the benefits herein and as a condition of receiving
any benefits under this Agreement, you agree to execute, (a) initially, in
connection with and as of the time of your execution of this Agreement and
(b) secondly, as a condition for receipt of the Release Consideration and as of
the Separation Date or your last day of employment with the Company, if earlier
(the “Second Release”), a release in substantially the form attached hereto as
Exhibit C, which completely releases the Company to the fullest extent permitted
by law from all claims you may have against the Company as of the dates you
execute the releases, except to the extent provided therein.

 

12. CONFIDENTIALITY. The provisions of this Agreement shall be held in strict
confidence by you and shall not be publicized or disclosed in any manner
whatsoever; provided however, that you may disclose this Agreement in confidence
(a) to your immediate family; (b) to your attorneys, accountants, auditors, tax
preparation advisors, and financial advisors; and (c) as necessary to enforce
this Agreement’s terms and/or as otherwise required by law or as necessary to
comply with the terms of this Agreement.

The Company agrees to hold the provisions of this Agreement in strict confidence
and shall not publicize or disclose outside of the Company, provided however,
that it may disclose this Agreement (a) in confidence to its attorneys,
accountants, and tax advisors; and (b) as necessary to enforce this Agreement’s
terms and/or as otherwise required by law or as necessary to comply with the
terms of this Agreement.

 

13. BREACH OF AGREEMENTS. You acknowledge and agree that your right to any of
the benefits or payments made or owing to you under this Agreement shall,
without the need for prior written notice from the Company, terminate
immediately upon the occurrence of any of the following:

 

  (i) you breach the Confidentiality Agreement identified in Section 8 or any
similar confidentiality agreements entered into between you and the Company, or
you breach any time prior to the eighteen (18) month anniversary of the
Separation Date, the Non-Compete and Non-Solicitation Agreement identified in
Section 8 or any similar non-competition, or non-solicitation agreements entered
into between you and the Company;



--------------------------------------------------------------------------------

Lawrence Molloy

November 13, 2012

Page 6

 

  (ii) you become employed by or provide any consulting or professional services
(paid or unpaid) at any time prior to the eighteen (18) month anniversary of the
Separation Date to a “PetSmart Competitor” as defined in Section 8 or engage in
actions prohibited by this Agreement;

 

  (iii) you own, manage, operate, join, control, or participate in the
ownership, management, operation, or control of, are employed by, or connected
in any manner with, any enterprise, or entity at any time prior to the eighteen
(18) month anniversary of the Separation Date which is a “PetSmart Competitor”
as defined in Section 8; provided, however, that such restriction will not apply
to any passive investment representing an interest of less than two percent
(2%) of an outstanding class of publicly-traded securities of any corporation or
other entity or enterprise;

 

  (iv) you actively encourage or solicit at any time prior to the eighteen
(18) month anniversary of the Separation Date any of the Company’s then current
employees, consultants or independent contractors to leave the Company’s employ
for any reason or intentionally interfere with employment or other service
relationships, as applicable, at the time existing between the Company and its
then current employees, consultants or independent contractors; or

 

  (v) you induce at any time prior to the eighteen (18) month anniversary of the
Separation Date any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees, or other third parties to terminate
their existing business relationship with the Company or you intentionally
interfere with any existing business relationship between the Company and any
then current client, customer, supplier, vendor, distributor, licensor,
licensee, or other third party.

 

14. ENTIRE AGREEMENT. This Agreement, including all exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof, and supersedes any and all
agreements previously entered into by and between you and the Company, except
the Company and you agree that the Confidentiality Agreement and Agreement Not
to Compete and Non-Solicitation Agreements identified in Section 8 and any
similar confidentiality, non-competition and non-solicitation agreements entered
into between you and the Company shall also remain in force and effect. To the
extent the provisions of such other agreements differ in substance from this
Agreement, those provisions shall be enforceable to the extent they afford
additional or greater protection to the Company. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein. It may not be modified except in a written
agreement signed by you and a duly authorized officer of the Company. Each party
has carefully read this Agreement, has been afforded the opportunity to be
advised of its meaning and consequences by his or its respective attorneys, and
signed the same of his or its own free will.



--------------------------------------------------------------------------------

Lawrence Molloy

November 13, 2012

Page 7

 

15. SUCCESSORS AND ASSIGNS. This Agreement will bind the heirs, personal
representatives, successors, assigns, executors, and administrators of each
party, and will inure to the benefit of each party, its heirs, successors and
assigns.

 

16. WARRANTIES. You warrant and represent that there are no liens or claims of
lien or assignments in law or equity or otherwise on or against any potential
claims or causes of action released herein. Both you and the Company warrant and
represent that we are each, respectively, fully entitled and duly authorized to
enter into this Agreement and perform our respective obligations hereunder.

 

17. INDEMNITY. Nothing contained herein will be deemed to terminate or alter any
obligation of the Company to indemnify you or provide you with a legal defense,
to the extent provided under applicable law, the certificate of incorporation or
the bylaws of the Company or any other agreement, with respect to any claims
which may be brought against you arising from or relating to your service as an
officer or director of the Company or any of its affiliates.

 

18. APPLICABLE LAW. This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
Arizona as applied to contracts made and to be performed entirely within
Arizona. You also agree that the Maricopa County Arizona State Superior Court
will have exclusive jurisdiction and be the sole venue for resolving any dispute
regarding your employment or this Agreement or related agreements.

 

19. NO GUARANTEE OF EMPLOYMENT. Nothing contained in this Agreement shall impair
or interfere in any way with the right of the Company to terminate your
employment. Notwithstanding this right or any such termination, the Company will
continue to provide you with the benefits, compensation and other rights
described in this Agreement. The only exceptions to the Company’s obligation to
continue to provide you with the benefits, compensation and other rights
described in this Agreement in the event of a termination of employment are
limited to and specifically set forth below:

 

  (i) In the event of any alleged breach by you of any of the Company’s Code of
Business Ethics and Policies or any of the provisions of this Agreement set
forth in Sections 8, 9 or 13. If the Company intends to cease the benefits,
compensation and other rights described in this Agreement pursuant to this
Section 19(i), the Company will provide you with three (3) business days’
written notice of such intent, including a description of the event or
circumstances that forms the basis for such cessation, and you will have three
(3) business days from the date of such notice to cure such alleged breach; and

 

  (ii)

In the event of any alleged breach of performance obligations as set forth in
Sections 2 or 4 of this Agreement, said termination will be considered without
cause and the Company will continue to pay and provide you with the benefits,
compensation and other rights described in this Agreement



--------------------------------------------------------------------------------

Lawrence Molloy

November 13, 2012

Page 8

 

  unless termination is for one of the following reasons: (a) a refusal or
failure by you to follow either the law or the reasonable directions of the
Board or individual to whom you report, which refusal or failure is not cured
within ten (10) days following delivery of written notice of such conduct to
you; (b) a material failure by you to perform your duties in a manner reasonably
satisfactory to the Board that is not cured within ten (10) days following
delivery of written notice of such failure to you; or (c) participation in, a
conviction of or a plea of guilty or nolo contendere to a felony or any crime
involving moral turpitude, fraud or dishonesty that is likely to have or has had
a material adverse effect on the Company.

 

20. SEVERABILITY. If a court or tribunal of competent jurisdiction determines
any term or provision of this Agreement, the agreements identified in Section 8,
and/or any similar confidentiality, non-competition and non-solicitation
agreements entered into between you and the Company, is invalid or
unenforceable, in whole or in part, then the remaining terms and provisions of
this Agreement and such other agreements shall remain enforceable.
Notwithstanding any contrary provision in any such agreements, the court or
tribunal will have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
that most accurately represents the parties’ intention with respect to the
invalid or unenforceable term or provision.

 

21.

CODE SECTION 409A. This Agreement is intended to comply with the short-term
deferral rule under Treasury Regulation Section 1.409A-1(b)(4) and be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be construed and interpreted in accordance with such intent, provided
that, if any severance provided at any time hereunder involves nonqualified
deferred compensation within the meaning of Code Section 409A, it is intended to
comply with the applicable rules with regard thereto and shall be interpreted
accordingly. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If you are determined by the Company on the date
of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment that is
considered nonqualified deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of the date that is immediately
following the expiration of the six (6)-month period measured from the date of
such “separation from service” of you, and the date of your death. With regard
to any provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Code Section 409A, (a) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for



--------------------------------------------------------------------------------

Lawrence Molloy

November 13, 2012

Page 9

 

  another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, and (c) such payments shall be made on or before the last day of
your taxable year following the taxable year in which the expense occurred. For
purposes of Code Section 409A, your right to receive any installment payments
pursuant to this letter agreement shall be treated as a right to receive a
series of separate and distinct payments. In no event may you, directly or
indirectly, designate the calendar year of any payment to be made under the
letter agreement that is considered nonqualified deferred compensation. In the
event the time period for considering any release and it becoming effective as a
condition of receiving severance payment shall overlap two calendar years, no
amount of such severance payment shall be paid in the earlier calendar year.

 

22. PARAGRAPH HEADINGS. The paragraph headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

23. COUNTERPARTS. This Agreement may be executed in two counterparts, each of
which will be deemed an original, all of which together constitutes one and the
same instrument.

 

24. CONSTRUCTION. This Agreement will be deemed drafted by both parties, and
will not be construed against either party as the drafter of the document.



--------------------------------------------------------------------------------

Please advise me of your acceptance of the Company’s offer by signing below.
Return the originals to me and retain the enclosed copy for your files. Please
call me if you have any questions.

 

PETSMART, INC. By:  

/s/ Robert F. Moran

  Name:   Robert F. Moran   Title:   Chairman and Chief Executive Officer
UNDERSTOOD AND AGREED:

/s/ Lawrence P. Molloy

Lawrence P. Molloy

November 13, 2012

Date:

Exhibit A – Confidentiality Agreement

Exhibit B – Non-Compete and Non-Solicitation Agreement

Exhibit C – General Release and Waiver

Exhibit D – June 13, 2013 Resignation Letter

Exhibit E – March 31, 2014 Resignation Letter



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY AGREEMENT

I recognize that in consideration of my employment or continued employment by
PetSmart, Inc., having its corporate headquarters at 19601 N. 27th Avenue,
Phoenix, Arizona 85027, or its affiliates (hereinafter referred to as “the
Company”), and the compensation now and hereafter paid to me, I hereby agree as
follows:

 

1. DISCLOSURE OR USE OF CONFIDENTIAL INFORMATION. At all times during and after
the term of my employment, I will hold in strictest confidence and will not
disclose to any unauthorized person or use (except in connection with ‘my work
for the Company) any of the Company’s Confidential Information. “Confidential
Information” means trade secrets and any information, process or idea considered
confidential and not publically disclosed by the Company.

 

2. CONFIDENTIAL INFORMATION. Examples of Confidential Information include:

 

  (a) The Company’s customer and prospective customer lists (including, but not
limited to, computer based/rolodex/address book information);

 

  (b) The Company’s vendor and prospective vendor lists (including, but not
limited to, computer based/rolodex/address book information);

 

  (c) Confidential correspondence, notes, files, memoranda, notebooks, drawings,
schematics, specifications, plans, programs, price lists, inventory control
lists, materials, data, information of any kind, videotapes, tangible property,
equipment, entry cards, identification badges and keys;

 

  (d) Confidential information regarding the Company’s operations, finances,
methods, plans and results;

 

  (e) The Company’s confidential arrangements with suppliers and distributors;

 

  (f) The Company’s confidential plans and strategies for research, development,
expansion, store design, staffing and management systems, new products,
purchasing, budgets, priorities, marketing and sales;

 

  (g) The Company’s confidential financial statements and data regarding sales,
profits, productivity, purchasing arrangements, prices and costs;

 

  (h) Confidential information regarding the Company’s computer systems and
programs;

 

  (i) Third-party confidential information which the Company has a duty to
maintain as confidential;

 

  (j) Confidential personnel information such as the identities, capabilities,
activities, compensation, performance, and ratings of employees;



--------------------------------------------------------------------------------

  (k) Confidential information regarding employee hiring, incentive, evaluation
and discipline practices and programs;

 

  (l) Confidential training programs, techniques, and materials;

 

  (m) Confidential grooming methods and practices;

 

  (n) Confidential marketing and promotional plans, methods, budgets and
targets; and

 

  (o) Confidential cost-control methods and practices.

I understand that this list is not all-inclusive and that other information may
qualify as Confidential Information. In the event that I am not sure whether
certain information is Confidential Information, I shall treat it as
Confidential Information unless the Company informs me to the contrary.

 

3. TERMINATION OF EMPLOYMENT: When I leave the employment of the Company, I will
deliver to the Company the originals and all copies of any and all notes,
memoranda, records and documentation and any other material containing or
disclosing any Confidential Information of the Company that are in my possession
or under my control. Prior to leaving, I will comply with the Company’s exit
interview procedures.

 

4. CONFIDENTIAL INFORMATION OF OTHER EMPLOYERS: I will not during my employment
at the Company improperly use or disclose any confidential information or trade
secrets, if any, of any former or concurrent employer.

 

5.

OWNERSHIP OF INTELLECTUAL PROPERTY: All work product including, but not limited
to, deliverables, business continuity planning programs, designs, installation
drawings, drawings, reports, calculations, maps, photographs, computer programs,
code, software, development, systems design, specifications, notes, data,
location lay-outs, services, and any other pertinent data, in whatever form of
media, specifically prepared, produced, created, and/or authored by me are works
for hire (collectively referred to herein as “Work”) and are the exclusive
property of the Company. To the extent title to any Work may not, by operation
of law, vest in the Company or the Work may not be considered works for hire, I
irrevocably assign all my rights, title, and interest in the Work to the
Company. The Company may obtain, and hold in its own name, copyrights,
registrations, or such other protections as may be appropriate to the subject
matter of the Work. Upon the Company’s request, I agree while employed by the
Company and any time thereafter to give the Company, at its expense, and any
person designated by the Company, reasonable assistance required to achieve or
record these rights. (This paragraph, however, shall not be interpreted to
require the assignment of any Work which I can prove I developed entirely on my
own time, without the use of any equipment, supplies, facilities or Confidential
Information of the Company, and which neither results from the work I perform
for the Company nor is related to the business of the Company). In the event
that the Company is unable, after reasonable effort, to secure my signature on
any documents needed to apply for or prosecute a Work, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney-in-fact, to act for and in my behalf to execute, verify
and file any such



--------------------------------------------------------------------------------

  applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, and other registrations
available for protections with the same legal force and effect as if executed by
me. I acknowledge that I am responsible for understanding, complying with, and
implementing the Company’s Intellectual Property Policy and Guidelines published
by the Company as they apply to my position and area of accountability at the
Company.

 

6. DURATIONS: The obligations imposed by paragraphs 1 and 5 of this
Confidentiality Agreement shall remain in force indefinitely, even if my
employment with the Company terminates for any reason.

 

7. INJUNCTIVE RELIEF: I acknowledge and agree that in the event of a breach or
threatened breach of this Confidentiality Agreement, the Company will suffer an
irreparable injury, and remedies at law may be inadequate. Accordingly, I agree
that in such event the Company shall be entitled to apply for an injunction,
without bond, restraining me from disclosing Confidential Information or from
rendering any services to any person, company, or other entity to whom such
Confidential Information has been disclosed or is threatened to be disclosed.
(This clause, however, shall not be interpreted as prohibiting the Company from
pursing any other available remedies, including the recovery of damages).

 

8. GENERAL:

 

  (a) ATTORNEY FEES - . If any legal action arises relating to this
Confidentiality Agreement, the prevailing party shall be entitled to recover all
costs, expenses, and reasonable attorneys’ fees incurred because of the legal
action.

 

  (b) SEVERABILITY - . In the event that any paragraph or provision of this
Confidentiality Agreement shall be held to be illegal or unenforceable, such
paragraph or provision shall be severed from this Confidentiality Agreement and
the balance of this Confidentiality Agreement shall remain in full force and
effect.

 

  (c) GOVERNING LAW - . This Confidentiality Agreement shall be governed by the
laws of the State of Arizona. I also agree that the Maricopa County Arizona
State Superior Court will have exclusive jurisdiction and be the sole venue for
resolving any dispute regarding my employment or this Confidentiality Agreement
or related agreements.

 

  (d) CONSULTING RELATIONSHIP - . As used in this Confidentiality Agreement,
references to employment shall be deemed to include and refer to consulting
relationships as well.

 

  (e) CUMULATIVE REMEDIES; WAIVER - . All rights and remedies conferred under
this Confidentiality Agreement or by any other instrument or law shall be
cumulative, and may be exercised singularly or concurrently. Failure by the
Company to enforce and provision shall not be deemed a waiver of future
enforcement of that or any provision.



--------------------------------------------------------------------------------

9. EXECUTION: This Confidentiality Agreement is executed on the date indicated
on the Signature Page and covers all Confidential Information currently known to
me as well as Confidential Information that shall become known to me during my
tenure at the Company.

 

Print Name:  

Lawrence P. Molloy

Signature:  

/s/ Lawrence P. Molloy

Date:  

November 13, 2012



--------------------------------------------------------------------------------

EXHIBIT B

NON-COMPETE AND NON-SOLICITATION AGREEMENT

Capitalized terms used and not defined in this Non-Compete and Non-Solicitation
Agreement (this “Agreement”) shall have the meanings given to such terms in the
Letter Agreement between the Company and Lawrence P. Molloy, dated November 13,
2012.

 

1. I agree for eighteen (18) months following my Separation Date, I will not,
either directly or through others, solicit, attempt to solicit or hire any
employee, consultant, or independent contractor of the Company to terminate his
or her relationship with the Company in order to become an employee, consultant
or independent contractor to or for any other person or entity.

 

2. I further agree until eighteen (18) months from my Separation Date, I will
not directly or indirectly, aid, assist, participate in, consult with, render
services for, accept a position with, become employed by, or otherwise enter
into any relationship with any PetSmart Competitor. “PetSmart Competitor” is
defined to mean any entity engaged in whole or in part in the pet retail or pet
services industry that: (i) if it is primarily engaged in the pet retail or pet
services industry, has annual gross revenue related to pets, pet retail or pet
services (collectively, “Pet-related Revenue”) of at least $100 million
(including, but not limited to Petco, Pet Supplies Plus, Pet Supermarket, Pet
Food Express, Pet Valu (Canada), Super Pet (Canada) Petland (US and Canada)); or
(ii) if it is not primarily engaged in the pet retail or pet services industry,
its annual Pet-related Revenue equals or exceeds 20% of its total annual revenue
as measured by Generally Accepted Accounting Principles. In addition,
notwithstanding the foregoing, “PetSmart Competitor” shall also mean WalMart and
Target.

 

3. I understand and I agree that this Agreement supplements, and does not
supersede, other agreements with the Company that I have made, such as the
Confidentiality Agreement, which I have signed. My obligation to keep the
Company’s trade secrets and other confidential information in strictest
confidence will continue to be binding following the termination of my
employment and the expiration of the eighteen (18) months non-competition period
thereafter, or as allowed or required by applicable law. I also understand that
while this Agreement allows me to compete with the Company following the
expiration of the eighteen (18) month period, it does not give me license to
engage in acts that would constitute unfair competition in violation of
applicable law.

 

4. I acknowledge and agree that in the event of a breach or threatened breach of
this Agreement, the Company will suffer irreparable injuries and remedies at law
may be inadequate. Accordingly, I agree that in such event, the Company shall be
entitled to apply for an injunction restraining me from rendering any services
to any person, company, or other entity in violation of this Agreement, without
bond. This clause, however, shall not be interpreted as prohibiting the Company
from pursuing any other available remedies, including the recovery of damages.

 

5. If legal action arises relation to this Agreement, the prevailing party shall
be entitled to recover all costs, expenses, and reasonable attorney fees
incurred because of legal action.



--------------------------------------------------------------------------------

6. All the provisions of this Agreement are severable and/or divisible. If any
paragraph, provision, or part of a provision in this Agreement shall be held to
be illegal or unenforceable, such a paragraph or provision shall be modified to
the extent necessary to make it enforceable.

 

7. This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of Arizona as applied to
contracts made and to be performed entirely within Arizona. I also agree that
the Maricopa County Arizona State Superior Court will have exclusive
jurisdiction and be the sole venue for resolving any dispute regarding my
employment or this Agreement or related agreements.

 

8. All rights and remedies conferred under this Agreement or by any other
instrument of law shall be cumulative, and may be exercised singularly or
concurrently. Failure by the Company to enforce any provision shall not be
deemed a waiver of future enforcement of that or any other provision.

UNDERSTOOD AND AGREED:

 

Print Name:  

Lawrence P. Molloy

Signature:  

/s/ Lawrence P. Molloy

Date:  

November 13, 2012



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL RELEASE AND WAIVER

 

1.

RELEASE AND WAIVER OF CLAIMS. In consideration of the payments and other
benefits described in the Letter Agreement dated November 13, 2012 (the
“Agreement”), between LAWRENCE P. MOLLOY (“EMPLOYEE” or “you”) and PETSMART,
INC. (the “Company”) and other good and valuable consideration received from the
COMPANY, receipt of which is hereby acknowledged, EMPLOYEE, in full
satisfaction, hereby agrees to, and does, release, acquit and forever discharge
the COMPANY, and its parent entities and subsidiaries, and their officers,
directors, agents, insurers, employees, attorneys, shareholders, successors,
assigns and affiliates (collectively, the “Released Parties”), of and from any
and all matters, claims, demands, damages, causes of actions, debts,
liabilities, costs, expenses, attorneys’ fees, damages, indemnities,
controversies, judgments, suits and obligations of every kind and nature, in
law, equity or otherwise, foreseen or unforeseen, known or unknown, suspected
and unsuspected, disclosed and undisclosed, arising or in any way related to
agreements, events, acts or conduct between EMPLOYEE and Company at any time
prior to and/or including the date of your execution of this Agreement
(collectively, “Claims and Demands”), including but not limited to: all Claims
and Demands directly or indirectly arising out of or in any way connected with
(i) EMPLOYEE’S employment with any of the Released Parties or the termination of
that employment; (ii) Claims and Demands related to salary, bonuses,
commissions, stock, stock options, restricted stock or any other ownership
interests in the Company, vacation pay, fringe benefits, expenses
reimbursements, severance pay, or any other form of compensation; (iii) Claims
and Demands related to unjust, wrongful, retaliatory, or tortious discharge
(including any claim of fraud, negligence, whistleblowing, tortious interference
with contracts or prospective economic advantage, negligent intentional
infliction of emotional distress, or intentional infliction of emotional
distress); (iv) Claims and Demands related to defamation, slander, libel or
other common law action; (v) Claims and Demands involving or arising under any
type of federal, state, local or other laws, statutes, regulations, ordinances
or any other source of legal obligations, including but not limited to: the
federal Civil Rights Act of 1964; the federal Civil Rights Act of 1991, the
federal Americans with Disabilities Act of 1990 (ADA); the Rehabilitation Act of
1973, the federal Age Discrimination in Employment Act of 1967 (ADEA); the Older
Workers Benefit Protection Act (OWBPA), the Equal Pay Act, the Fair Labor
Standards Act of 1938 (FLSA), the Family and Medical Leave Act (FMLA); the
Employee Retirement Income Security Act of 1974 (ERISA); the Arizona Civil
Rights Act; as each is amended, tort law; contract law; wrongful discharge;
discrimination; harassment; fraud; defamation; emotional distress; human rights,
civil rights and employment laws of the State of AZ and any other relevant
federal, state or local statutes or ordinances; (vi) Claims and Demands for pay,
insurance, or welfare benefits or any other benefits of employment with the
Company arising from the events occurring prior to the date of this General
Release and Wavier (“Release”) other than claims for benefits to which EMPLOYEE
is entitled under the Agreement and any applicable worker’s compensation or
unemployment compensation; and (vii) any Claims and Demands relation to a breach
of the implied covenant of good faith and fair dealing; provided, however, that
nothing herein shall prevent EMPLOYEE from enforcing the terms of the Agreement
or obtaining his vested right to a benefit under the SaveSmart



--------------------------------------------------------------------------------

  401(k) Plan. This release does not waive rights or claims that by law cannot
be released by private agreement, such as involvement in agency proceedings, but
it does waive EMPLOYEE’S individual right to compensation or monetary relief of
any kind from the Released Parties that might arise from any such proceedings.
This Release applies only to claims that arise on or before the date EMPLOYEE
signs this Release and does not include claims that EMPLOYEE may have that arise
after the date he signs this Release.

 

2. AGREEMENT NOT TO SUE. EMPLOYEE hereby agrees not to sue or to pursue any
claim against Released Parties with respect to any claims released pursuant to
this Release. EMPLOYEE hereby acknowledges that EMPLOYEE has been advised by the
COMPANY to consult an attorney prior to executing this Release and that EMPLOYEE
has had a full opportunity to do so. EMPLOYEE agrees that if any such claim
referenced herein is filed, pursued or otherwise prosecuted, EMPLOYEE waives his
right to relief from any such claim, including the right to damages, attorneys’
fees, court costs and any and all other relief, whether legal or equitable,
sought in connection with such claim. EMPLOYEE further represents, declares, and
agrees that EMPLOYEE agrees that if he, or any person or entity should bring a
charge, claim, complaint or action on his behalf, EMPLOYEE hereby waives and
forfeits any right to recover any monetary dames under said claim and shall be
liable for the payment of all damages and costs, including attorneys’ fees
incurred by the Released Parties, or any of them, in connection with such a
claim and COMPANY shall not be obligated to make any payment or benefit not
already made to EMPLOYEE. EMPLOYEE voluntarily accepts the benefits described in
the Agreement for the purposes of making a full and final compromise,
adjustment, and settlement of all claims hereinabove described.

 

3. NO CLAIMS PENDING. EMPLOYEE represents and warrants that as of the date he
signs this Release, he has not initiated or caused to be initiated or caused to
be initiated against the Company an administrative claim, investigation,
proceeding or suit of any kind.

 

4. WAIVER IS KNOWING AND VOLUNTARY. EMPLOYEE acknowledges that, among other
things, EMPLOYEE hereby knowingly and voluntarily waives and releases any and
all rights he may have under ADEA, as amended, arising to and including the date
EMPLOYEE signs this Release. EMPLOYEE also acknowledges that the severance pay
and other benefits afforded under the Agreement constitute consideration that is
in addition to anything of value to which EMPLOYEE already is entitled. EMPLOYEE
further acknowledges that he has been advised in writing as stated in this
Section 4: (a) that EMPLOYEE’S waiver and release does not apply to any rights
or claims that arise after the execution date of this Release; (b) to consult
with an attorney prior to executing this Release; (c) that EMPLOYEE has
twenty-one (21) calendar days to consider the Agreement and Release (although
you may knowingly choose to voluntarily execute this Release earlier); and
(d) that EMPLOYEE has seven (7) calendar days following the execution of this
Release to revoke this Release. The Company and EMPLOYEE agree that any notice
of revocation must be in writing and delivered, or provided to a third-party
commercial carrier (for example, Federal Express or United Parcel Service) or
the U.S. Postal Service, at any time on or before the seventh (7th) calendar day
following EMPLOYEE’S execution of this Release for delivery the next business
day to:

Neil Stacey

PetSmart Inc.

19601 North 27th Avenue

Phoenix Arizona 85027



--------------------------------------------------------------------------------

The Company and EMPLOYEE agree that to the extent permitted under applicable
law, any changes made to the Agreement or this Release after you receive it,
whether or not material, do not restart the running of the 21 calendar day
review period. This Release shall not be effective until the tenth calendar day
after this Release is executed by EMPLOYEE, provided that EMPLOYEE has not
revoked the Release (as described in this Section 4).

 

5. CIVIL CODE SECTION 1542 WAIVER. In giving this release, which includes claims
that may be unknown to EMPLOYEE at present, though arising on or before the date
of this Release’s execution, EMPLOYEE acknowledges that EMPLOYEE understands he
is waiving the benefit of any provision of law in any jurisdiction, including
but not limited to California Civil Code section 1542, which states: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his/her favor at the time of executing the release which if known by
him/her must have materially affected his/her settlement with the debtor.”
EMPLOYEE expressly waives and relinquishes all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to the release of unknown and unsuspected claims granted in this
Release.

 

6. GOVERNING LAW. This release will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Arizona as
applied to contracts made and to be performed entirely within Arizona. You also
agree that the Maricopa County Arizona State Superior Court will have exclusive
jurisdiction and be the sole venue for resolving any dispute regarding your
employment or this Release or related agreements.

IN WITNESS WHEREOF, the EMPLOYEE has executed this General Release and Waiver.

I HAVE READ THIS GENERAL RELEASE AND WAVIER AND, UNDERSTANDING ALL OF ITS TERMS,
SIGN IT OF MY FREE WILL.

 

Date  

November 13, 2012

   

/s/ Lawrence P. Molloy

      LAWRENCE P. MOLLOY       PETSMART, INC. Date  

November 13, 2012

    By  

/s/ Robert F. Moran

      Title  

Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT D

RESIGNATION LETTER—TRANSITION DATE

Date: [June 30, 2013]

Board of Directors

PetSmart, Inc.

19601 N. 27th Avenue

Phoenix, AZ 85027

I hereby tender my voluntary resignation as an officer of PetSmart, Inc. and any
of its affiliated entities (collectively the “Company”), including as Executive
Vice President and Chief Financial Officer of the Company, and from all boards
and committees of the Company, effective as of the close of business on June 30,
2013.



--------------------------------------------------------------------------------

EXHIBIT E

RESIGNATION LETTER—SEPARATION DATE

Date: [March 31, 2014]

Board of Directors

PetSmart, Inc.

19601 N. 27th Avenue

Phoenix, AZ 85027

I hereby tender my voluntary resignation as an employee of, and from any and all
positions I may hold with, PetSmart, Inc. and any of its affiliated entities
(collectively the “Company”), including as a special advisor to the Chief
Executive Officer of the Company, effective as of the close of business on
March 31, 2014.